

115 S3654 RS: U.S. Agency for Global Media Reform Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 684115th CONGRESS2d SessionS. 3654IN THE SENATE OF THE UNITED STATESNovember 15, 2018Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsNovember 28, 2018Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the United States International Broadcasting Act of 1994, to avoid the duplication of
			 public diplomacy programs and efforts, to improve the research and
			 evaluation of public diplomacy, and for other purposes.
	
 1.Short titleThis Act may be cited as the U.S. Agency for Global Media Reform Act.
 2.Limitation on corporate leadership of granteesSection 305 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6204) is amended by inserting after subsection (b) the following:
			
 (c)Limitation on corporate leadership of granteesThe Chief Executive Officer may not award any grant under subsection (a) to RFE/RL, Inc., Radio Free Asia, the Middle East Broadcasting Networks, or any other statutorily authorized grantee (collectively referred to as the Agency Grantee Networks) unless the incorporation documents of the grantee require that the corporate leadership and Board of Directors of the grantee be selected in accordance with this Act..
 3.International Broadcasting Advisory BoardSection 306 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6205) is amended—
 (1)by striking subsection (a) through (c) and inserting the following:  (a)In generalThe International Broadcasting Advisory Board (referred to in this section as the Advisory Board) shall advise the Chief Executive Officer of the United States Agency for Global Media, as appropriate.
 (b)Retention of existing Broadcasting Board of Governors MembersThe presidentially appointed and Senate-confirmed members of the Board of the Broadcasting Board of Governors who were serving as of December 23, 2016, shall—
 (1)constitute the first Advisory Board; and (2)hold office until replaced without reappointment to the Advisory Board.
						(c)Composition of the Advisory Board
 (1)In generalThe Advisory Board shall consist of 7 members, of whom— (A)6 shall be appointed by the President, by and with the advice and consent of the Senate, in accordance with subsection (d); and
 (B)1 shall be the Secretary of State. (2)ChairThe President shall designate, with the advice and consent of the Senate 1 of the members appointed under paragraph (1)(A) as Chair of the Advisory Board.
 (3)Party limitationNot more than 4 members of the Advisory Board appointed under paragraph (1)(A) may be affiliated with the same political party.
						(4)Terms of office
 (A)In generalExcept as provided in subparagraph (B), members of the Advisory Board shall serve for a single term of 4 years, except that, of the first group of members appointed under paragraph (1)(A)—
 (i)2 members who are not affiliated with the same political party, shall be appointed for terms ending on the date that is 2 years after the date of the enactment of the U.S. Agency for Global Media Reform Act;
 (ii)2 members who are not affiliated with the same political party, shall be appointed for terms ending on the date that is 4 years after the date of the enactment of the U.S. Agency for Global Media Reform Act; and
 (iii)2 members who are not affiliated with the same political party, shall be appointed for terms ending on the date that is 6 years after the date of the enactment of the U.S. Agency for Global Media Reform Act.
 (B)Secretary of stateThe Secretary of State shall serve as a member of the Advisory Board for the duration of his or her tenure as Secretary of State.
							(5)Vacancies
 (A)In generalThe President shall appoint, with the advice and consent of the Senate, additional members to fill vacancies on the Advisory Board occurring before the expiration of a term.
 (B)TermAny members appointed pursuant to subparagraph (A) shall serve for the remainder of such term.
 (C)Service beyond termAny member whose term has expired shall continual to serve as a member of the Advisory Board until a qualified successor has been appointed and confirmed by the Senate.
 (D)Secretary of StateWhen there is a vacancy in the office of Secretary of State, the Acting Secretary of State shall serve as a member of the Advisory Board until a new Secretary of State is appointed.;
 (2)in subsection (d)— (A)in the subsection heading, by inserting Advisory before Board; and
 (B)in paragraph (2), by inserting who are before distinguished; and (3)by striking subsections (e) and (f) and inserting the following:
				
 (e)Functions of the Advisory BoardThe members of the Advisory Board shall— (1)provide the Chief Executive Officer of the United States Agency for Global Media with advice and recommendations for improving the effectiveness and efficiency of the Agency and its programming;
 (2)meet with the Chief Executive Officer at least twice annually and at additional meetings at the request of the Chief Executive Officer or the Chair of the Advisory Board;
 (3)report periodically, or upon request, to the congressional committees specified in subsection (d)(2) regarding its advice and recommendations for improving the effectiveness and efficiency of the United States Agency for Global Media and its programming;
 (4)obtain information from the Chief Executive Officer, as needed, for the purposes of fulfilling the functions described in this subsection;
 (5)review budget submissions and strategic plans before they are submitted to the Office of Management and Budget or to Congress;
 (6)advise the Chief Executive Officer to ensure that— (A)the Chief Executive Officer fully respects the professional integrity and editorial independence of United States Agency for Global Media broadcasters, networks, and grantees; and
 (B)agency networks, broadcasters, and grantees adhere to the highest professional standards and ethics of journalism, including taking necessary actions to uphold professional standards to produce consistently reliable and authoritative, accurate, objective, and comprehensive news and information; and
 (7)provide other strategic input to the Chief Executive Officer. (f)Appointment of heads of networks (1)In generalThe head of Voice of America, of the Office of Cuba Broadcasting, of RFE/RL, Inc., of Radio Free Asia, of the Middle East Broadcasting Networks, or of any other statutorily authorized grantee may only be appointed or removed if such action has been approved by a majority vote of the Advisory Board.
 (2)RemovalAfter consulting with the Chief Executive Officer, 5 or more members of the Advisory Board may unilaterally remove any such head of network or grantee network described in paragraph (1).
						(3)Quorum
 (A)In generalA quorum shall consist of 4 members of the Advisory Board (excluding the Secretary of State). (B)DecisionsExcept as provided in paragraph (2), decisions of the Advisory Board shall be made by majority vote, a quorum being present.
 (C)AuthoritiesThe Advisory Board may exercise the authorities set forth in section 305 and any other provision under this title that is relevant to carrying out the Advisory Board’s functions.
 (D)Closed sessionsThe Advisory Board may meet in closed sessions in accordance with section 552b of title 5, United States Code.
							(g)Compensation
 (1)In generalMembers of the Advisory Board, while attending meetings of the Advisory Board or while engaged in duties relating to such meetings or in other activities of the Advisory Board under this section (including travel time) shall be entitled to receive compensation equal to the daily equivalent of the compensation prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (2)Travel expensesWhile away from their homes or regular places of business, members of the Board may be allowed travel expenses, including per diem in lieu of subsistence, as authorized under section 5703 of such title for persons in the Government service employed intermittently.
 (3)Secretary of stateThe Secretary of State is not entitled to any compensation under this title, but may be allowed travel expenses in accordance with paragraph (2).
 (h)Support staffThe Chief Executive Officer shall, from within existing United States Agency for Global Media personnel, provide the Advisory Board with an Executive Secretary and such administrative staff and support as may be necessary to enable the Advisory Board to carry out subsections (e) and (f)..
 4.Conforming amendmentsThe United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) is amended— (1)in section 304—
 (A)in the section heading, by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; (B)in subsection (a), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media;
 (C)in subsection (b)(1), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; and (D)in subsection (c), by striking Board each place such term appears and inserting Agency;
 (2)in section 305— (A)in subsection (a)—
 (i)in paragraph (6), by striking Board and inserting Agency; (ii)in paragraph (13), by striking Board and inserting Agency;
 (iii)in paragraph (20), by striking Board and inserting Agency; and (iv)in paragraph (22), by striking Board and inserting Agency;
 (B)in subsection (b), by striking Board each place such term appears and inserting Agency; (3)in section 308—
 (A)in subsection (a), in the matter preceding paragraph (1), by striking Board and inserting Agency; (B)in subsection (b), by striking Board each place such term appears and inserting Agency;
 (C)in subsection (d), by striking Board and inserting Agency; (D)in subsection (g), by striking Board each place such term appears and inserting Agency;
 (E)in subsection (h)(5), by striking Board and inserting Agency; and (F)in subsection (i), by striking Board and inserting Agency;
 (4)in section 309— (A)in subsection (c)(1), by striking Board each place such term appears and inserting Agency;
 (B)in subsection (e), in the matter preceding paragraph (1), by striking Board and inserting Agency; (C)in subsection (f), by striking Board each place such term appears and inserting Agency; and
 (D)in subsection (g), by striking Board and inserting Agency; (5)in section 310(d), by striking Board and inserting Agency;
 (6)in section 310A(a), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; (7)in section 310B, by striking Board and inserting Agency;
 (8)in section 313(a), in the matter preceding paragraph (1), strike Board and insert Agency; (9)in section 314, by striking (4) the terms Board and Chief Executive Officer of the Board means the Broadcasting Board of Governors and inserting the following:
				
 (2)the terms Agency and Chief Executive Officer of the Agency mean the United States Agency for Global Media; and (10)in section 315—
 (A)in subsection (a)(1), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; and (B)in subsection (c), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media.
 5.Avoiding duplication of programs and effortsThe Under Secretary for Public Diplomacy and Public Affairs of the Department of State shall— (1)identify opportunities for greater efficiency of operations, including through improved coordination of efforts across public diplomacy bureaus and offices of the Department of State; and
 (2)maximize shared use of resources between, and within, such public diplomacy bureaus and offices in cases in which programs, facilities, or administrative functions are duplicative or substantially overlapping.
			6.Improving research and evaluation of public diplomacy
 (a)DefinitionsIn this section: (1)Audience researchThe term audience research means research conducted at the outset of a public diplomacy program or campaign planning and design on specific audience segments to understand the attitudes, interests, knowledge, and behaviors of such audience segments.
 (2)Digital analyticsThe term digital analytics means the analysis of qualitative and quantitative data, accumulated in digital format, to indicate the outputs and outcomes of a public diplomacy program or campaign.
 (3)Impact evaluationThe term impact evaluation means an assessment of the changes in the audience targeted by a public diplomacy program or campaign that can be attributed to such program or campaign.
 (4)Public diplomacy bureaus and officesThe term public diplomacy bureaus and offices means— (A)the Bureau of Educational and Cultural Affairs;
 (B)the Bureau of Public Affairs; (C)the Bureau of International Information Programs;
 (D)the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs;
 (E)the Global Engagement Center; and (F)the public diplomacy functions within the regional and functional bureaus.
 (b)Research and evaluation activitiesThe Secretary of State shall— (1)conduct regular research and evaluation of public diplomacy programs and activities of the Department of State, including through the routine use of audience research, digital analytics, and impact evaluations, to plan and execute such programs and activities; and
 (2)make the findings of the research and evaluations conducted under paragraph (1) available to Congress.
				(c)Director of Research and Evaluation
 (1)AppointmentNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall appoint a Director of Research and Evaluation (referred to in this subsection as the Director) in the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs.
 (2)Limitation on appointmentThe appointment of the Director pursuant to paragraph (1) shall not result in an increase in the overall full-time equivalent positions within the Department of State.
 (3)ResponsibilitiesThe Director shall— (A)coordinate and oversee the research and evaluation of public diplomacy programs of the Department of State—
 (i)to improve public diplomacy strategies and tactics; and (ii)to ensure that programs are increasing the knowledge, understanding, and trust of the United States by relevant target audiences;
 (B)report to the Director of Policy Planning in the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs;
 (C)routinely organize and oversee audience research, digital analytics, and impact evaluations across all public diplomacy bureaus and offices of the Department of State;
 (D)support embassy public affairs sections; (E)share appropriate public diplomacy research and evaluation information within the Department of State and with other Federal departments and agencies;
 (F)regularly design and coordinate standardized research questions, methodologies, and procedures to ensure that public diplomacy activities across all public diplomacy bureaus and offices are designed to meet appropriate foreign policy objectives; and
 (G)report biannually to the United States Advisory Commission on Public Diplomacy, through the Subcommittee on Research and Evaluation established pursuant to subsection (g), regarding the research and evaluation of all public diplomacy bureaus and offices of the Department of State.
 (4)Guidance and trainingNot later than 1 year after the appointment of the Director pursuant to paragraph (1), the Director shall create guidance and training, including curriculum for use by the Foreign Service Institute, for all public diplomacy officers regarding the reading and interpretation of public diplomacy program evaluation findings to ensure that such findings and lessons learned are implemented in the planning and evaluation of all public diplomacy programs and activities throughout the Department of State.
				(d)Prioritizing research and evaluation
 (1)In generalThe Director of Policy Planning shall ensure that research and evaluation, as coordinated and overseen by the Director of Research and Evaluation, supports strategic planning and resource allocation across all public diplomacy bureaus and offices of the Department of State.
 (2)Allocation of resourcesAmounts allocated for the purposes of research and evaluation of public diplomacy programs and activities pursuant to subsection (b) shall be made available to be disbursed at the direction of the Director of Research and Evaluation among the research and evaluation staff across all public diplomacy bureaus and offices of the Department of State.
 (3)Sense of congressIt is the sense of Congress that the Department of State should gradually increase its allocation of funds made available under the headings educational and cultural exchange programs and diplomatic and consular programs for research and evaluation of public diplomacy activities and programs pursuant to subsection (a) to a percentage of program funds that is commensurate with government best practices.
 (e)Limited exemptionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to collections of information directed at any individuals conducted by, or on behalf of, the Department of State for the purpose of audience research, monitoring, and evaluations, and in connection with the Department’s activities conducted pursuant to—
 (1)the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.);
 (2)the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.);
 (3)section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note); or
 (4)the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).
				(f)Limited exemption to the Privacy Act
 (1)In generalThe Department of State shall maintain, collect, use, and disseminate records (as defined in section 552a(a)(4) of title 5, United States Code) for research and data analysis of communications related to public diplomacy efforts intended for foreign audiences.
 (2)ConditionsResearch and data analysis under paragraph (1) shall be— (A)reasonably tailored to meet the purposes of this subsection; and
 (B)carried out with due regard for privacy and civil liberties guidance and oversight.
					(g)United States Advisory Commission on Public Diplomacy
 (1)Subcommittee for research and evaluationThe United States Advisory Commission on Public Diplomacy shall establish a Subcommittee for Research and Evaluation to monitor and advise regarding the research and evaluation activities of the Department of State and the United States Agency for Global Media.
 (2)ReportThe Subcommittee for Research and Evaluation established pursuant to paragraph (1) shall submit an annual report to Congress in conjunction with the Commission on Public Diplomacy’s Comprehensive Annual Report on the performance of the Department and the United States Agency for Global Media in carrying out research and evaluations of their respective public diplomacy programming.
 7.Permanent reauthorization of the United States Advisory Commission on Public DiplomacySection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended—
 (1)in the section heading, by striking Sunset and inserting Continuation; and (2)by striking until October 1, 2020.
	
 1.Short titleThis Act may be cited as the U.S. Agency for Global Media Reform Act.
 2.Limitation on corporate leadership of granteesSection 305 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6204) is amended by inserting after subsection (b) the following:
			
 (c)Limitation on corporate leadership of granteesThe Chief Executive Officer may not award any grant under subsection (a) to RFE/RL, Inc., Radio Free Asia, the Middle East Broadcasting Networks, or any other statutorily authorized grantee (collectively referred to as the Agency Grantee Networks) unless the incorporation documents of the grantee require that the corporate leadership and Board of Directors of the grantee be selected in accordance with this Act..
 3.International Broadcasting Advisory BoardSection 306 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6205) is amended—
 (1)by striking subsection (a) through (c) and inserting the following:  (a)In generalThe International Broadcasting Advisory Board (referred to in this section as the Advisory Board) shall advise the Chief Executive Officer of the United States Agency for Global Media, as appropriate.
 (b)Retention of existing Broadcasting Board of Governors MembersThe presidentially appointed and Senate-confirmed members of the Board of the Broadcasting Board of Governors who were serving as of December 23, 2016, shall—
 (1)constitute the first Advisory Board; and (2)hold office until replaced without reappointment to the Advisory Board.
						(c)Composition of the Advisory Board
 (1)In generalThe Advisory Board shall consist of 7 members, of whom— (A)6 shall be appointed by the President, by and with the advice and consent of the Senate, in accordance with subsection (d); and
 (B)1 shall be the Secretary of State. (2)ChairThe President shall designate, with the advice and consent of the Senate 1 of the members appointed under paragraph (1)(A) as Chair of the Advisory Board.
 (3)Party limitationNot more than 3 members of the Advisory Board appointed under paragraph (1)(A) may be affiliated with the same political party.
						(4)Terms of office
 (A)In generalExcept as provided in subparagraph (B), members of the Advisory Board shall serve for a single term of 4 years, except that, of the first group of members appointed under paragraph (1)(A)—
 (i)2 members who are not affiliated with the same political party, shall be appointed for terms ending on the date that is 2 years after the date of the enactment of the U.S. Agency for Global Media Reform Act;
 (ii)2 members who are not affiliated with the same political party, shall be appointed for terms ending on the date that is 4 years after the date of the enactment of the U.S. Agency for Global Media Reform Act; and
 (iii)2 members who are not affiliated with the same political party, shall be appointed for terms ending on the date that is 6 years after the date of the enactment of the U.S. Agency for Global Media Reform Act.
 (B)Secretary of stateThe Secretary of State shall serve as a member of the Advisory Board for the duration of his or her tenure as Secretary of State.
							(5)Vacancies
 (A)In generalThe President shall appoint, with the advice and consent of the Senate, additional members to fill vacancies on the Advisory Board occurring before the expiration of a term.
 (B)TermAny members appointed pursuant to subparagraph (A) shall serve for the remainder of such term.
 (C)Service beyond termAny member whose term has expired shall continue to serve as a member of the Advisory Board until a qualified successor has been appointed and confirmed by the Senate.
 (D)Secretary of StateWhen there is a vacancy in the office of Secretary of State, the Acting Secretary of State shall serve as a member of the Advisory Board until a new Secretary of State is appointed.;
 (2)in subsection (d)— (A)in the subsection heading, by inserting Advisory before Board; and
 (B)in paragraph (2), by inserting who are before distinguished; and (3)by striking subsections (e) and (f) and inserting the following:
				
 (e)Functions of the Advisory BoardThe members of the Advisory Board shall— (1)provide the Chief Executive Officer of the United States Agency for Global Media with advice and recommendations for improving the effectiveness and efficiency of the Agency and its programming;
 (2)meet with the Chief Executive Officer at least twice annually and at additional meetings at the request of the Chief Executive Officer or the Chair of the Advisory Board;
 (3)report periodically, or upon request, to the congressional committees specified in subsection (d)(2) regarding its advice and recommendations for improving the effectiveness and efficiency of the United States Agency for Global Media and its programming;
 (4)obtain information from the Chief Executive Officer, as needed, for the purposes of fulfilling the functions described in this subsection;
 (5)consult with the Chief Executive Officer regarding budget submissions and strategic plans before they are submitted to the Office of Management and Budget or to Congress;
 (6)advise the Chief Executive Officer to ensure that— (A)the Chief Executive Officer fully respects the professional integrity and editorial independence of United States Agency for Global Media broadcasters, networks, and grantees; and
 (B)agency networks, broadcasters, and grantees adhere to the highest professional standards and ethics of journalism, including taking necessary actions to uphold professional standards to produce consistently reliable and authoritative, accurate, objective, and comprehensive news and information; and
 (7)provide other strategic input to the Chief Executive Officer. (f)Appointment of heads of networks (1)In generalThe head of Voice of America, of the Office of Cuba Broadcasting, of RFE/RL, Inc., of Radio Free Asia, of the Middle East Broadcasting Networks, or of any other statutorily authorized grantee may only be appointed or removed if such action has been approved by a majority vote of the Advisory Board.
 (2)RemovalAfter consulting with the Chief Executive Officer, 5 or more members of the Advisory Board may unilaterally remove any such head of network or grantee network described in paragraph (1).
						(3)Quorum
 (A)In generalA quorum shall consist of 4 members of the Advisory Board (excluding the Secretary of State). (B)DecisionsExcept as provided in paragraph (2), decisions of the Advisory Board shall be made by majority vote, a quorum being present.
 (C)Closed sessionsThe Advisory Board may meet in closed sessions in accordance with section 552b of title 5, United States Code.
							(g)Compensation
 (1)In generalMembers of the Advisory Board, while attending meetings of the Advisory Board or while engaged in duties relating to such meetings or in other activities of the Advisory Board under this section (including travel time) shall be entitled to receive compensation equal to the daily equivalent of the compensation prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (2)Travel expensesWhile away from their homes or regular places of business, members of the Board may be allowed travel expenses, including per diem in lieu of subsistence, as authorized under section 5703 of such title for persons in the Government service employed intermittently.
 (3)Secretary of stateThe Secretary of State is not entitled to any compensation under this title, but may be allowed travel expenses in accordance with paragraph (2).
 (h)Support staffThe Chief Executive Officer shall, from within existing United States Agency for Global Media personnel, provide the Advisory Board with an Executive Secretary and such administrative staff and support as may be necessary to enable the Advisory Board to carry out subsections (e) and (f)..
 4.Conforming amendmentsThe United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) is amended— (1)in section 304—
 (A)in the section heading, by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; (B)in subsection (a), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media;
 (C)in subsection (b)(1), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; and (D)in subsection (c), by striking Board each place such term appears and inserting Agency;
 (2)in section 305— (A)in subsection (a)—
 (i)in paragraph (6), by striking Board and inserting Agency; (ii)in paragraph (13), by striking Board and inserting Agency;
 (iii)in paragraph (18), by striking Chief Executive Officer the first place it appears and inserting Agency formerly known as the Broadcasting Board of Governors; (iv)in paragraph (20), by striking Board and inserting Agency; and
 (v)in paragraph (22), by striking Board and inserting Agency; (B)in subsection (b), by striking Board each place such term appears and inserting Agency;
 (3)in section 308— (A)by striking subsection (a);
 (B)in subsection (b), by striking Board each place such term appears and inserting Agency; (C)in subsection (d), by striking Board and inserting Agency;
 (D)in subsection (g), by striking Board each place such term appears and inserting Agency; (E)in subsection (h)(5), by striking Board and inserting Agency; and
 (F)in subsection (i), by striking Board and inserting Agency; (4)in section 309—
 (A)in subsection (c)(1), by striking Board each place such term appears and inserting Agency; (B)in subsection (e), in the matter preceding paragraph (1), by striking Board and inserting Agency;
 (C)in subsection (f), by striking Board each place such term appears and inserting Agency; and (D)in subsection (g), by striking Board and inserting Agency;
 (5)in section 310(d), by striking Board and inserting Agency; (6)in section 310A(a), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media;
 (7)in section 310B, by striking Board and inserting Agency; (8)in section 313(a), in the matter preceding paragraph (1), strike Board and insert Agency;
 (9)in section 314, by striking (4) the terms Board and Chief Executive Officer of the Board mean the Broadcasting Board of Governors and inserting the following:  (2)the terms Agency and Chief Executive Officer of the Agency mean the United States Agency for Global Media; and
 (10)in section 316— (A)in subsection (a)(1), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; and
 (B)in subsection (c), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media. 5.Avoiding duplication of programs and effortsThe Under Secretary for Public Diplomacy and Public Affairs of the Department of State shall—
 (1)identify opportunities for greater efficiency of operations, including through improved coordination of efforts across public diplomacy bureaus and offices of the Department of State; and
 (2)maximize shared use of resources between, and within, such public diplomacy bureaus and offices in cases in which programs, facilities, or administrative functions are duplicative or substantially overlapping.
			6.Improving research and evaluation of public diplomacy
 (a)DefinitionsIn this section: (1)Audience researchThe term audience research means research conducted at the outset of a public diplomacy program or campaign planning and design on specific audience segments to understand the attitudes, interests, knowledge, and behaviors of such audience segments.
 (2)Digital analyticsThe term digital analytics means the analysis of qualitative and quantitative data, accumulated in digital format, to indicate the outputs and outcomes of a public diplomacy program or campaign.
 (3)Impact evaluationThe term impact evaluation means an assessment of the changes in the audience targeted by a public diplomacy program or campaign that can be attributed to such program or campaign.
 (4)Public diplomacy bureaus and officesThe term public diplomacy bureaus and offices means— (A)the Bureau of Educational and Cultural Affairs;
 (B)the Bureau of Public Affairs; (C)the Bureau of International Information Programs;
 (D)the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs;
 (E)the Global Engagement Center; and (F)the public diplomacy functions within the regional and functional bureaus.
 (b)Research and evaluation activitiesThe Secretary of State shall— (1)conduct regular research and evaluation of public diplomacy programs and activities of the Department of State, including through the routine use of audience research, digital analytics, and impact evaluations, to plan and execute such programs and activities; and
 (2)make the findings of the research and evaluations conducted under paragraph (1) available to Congress.
				(c)Director of Research and Evaluation
 (1)AppointmentNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall appoint a Director of Research and Evaluation (referred to in this subsection as the Director) in the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs.
 (2)Limitation on appointmentThe appointment of the Director pursuant to paragraph (1) shall not result in an increase in the overall full-time equivalent positions within the Department of State.
 (3)ResponsibilitiesThe Director shall— (A)coordinate and oversee the research and evaluation of public diplomacy programs of the Department of State—
 (i)to improve public diplomacy strategies and tactics; and (ii)to ensure that programs are increasing the knowledge, understanding, and trust of the United States by relevant target audiences;
 (B)report to the Director of Policy Planning in the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs;
 (C)routinely organize and oversee audience research, digital analytics, and impact evaluations across all public diplomacy bureaus and offices of the Department of State;
 (D)support embassy public affairs sections; (E)share appropriate public diplomacy research and evaluation information within the Department of State and with other Federal departments and agencies;
 (F)regularly design and coordinate standardized research questions, methodologies, and procedures to ensure that public diplomacy activities across all public diplomacy bureaus and offices are designed to meet appropriate foreign policy objectives; and
 (G)report biannually to the United States Advisory Commission on Public Diplomacy, through the Subcommittee on Research and Evaluation established pursuant to subsection (g), regarding the research and evaluation of all public diplomacy bureaus and offices of the Department of State.
 (4)Guidance and trainingNot later than 1 year after the appointment of the Director pursuant to paragraph (1), the Director shall create guidance and training, including curriculum for use by the Foreign Service Institute, for all public diplomacy officers regarding the reading and interpretation of public diplomacy program evaluation findings to ensure that such findings and lessons learned are implemented in the planning and evaluation of all public diplomacy programs and activities throughout the Department of State.
				(d)Prioritizing research and evaluation
 (1)In generalThe Director of Policy Planning shall ensure that research and evaluation, as coordinated and overseen by the Director of Research and Evaluation, supports strategic planning and resource allocation across all public diplomacy bureaus and offices of the Department of State.
 (2)Allocation of resourcesAmounts allocated for the purposes of research and evaluation of public diplomacy programs and activities pursuant to subsection (b) shall be made available to be disbursed at the direction of the Director of Research and Evaluation among the research and evaluation staff across all public diplomacy bureaus and offices of the Department of State.
 (3)Sense of congressIt is the sense of Congress that the Department of State should gradually increase its allocation of funds made available under the headings educational and cultural exchange programs and diplomatic and consular programs for research and evaluation of public diplomacy activities and programs pursuant to subsection (a) to a percentage of program funds that is commensurate with government best practices.
 (e)Limited exemptionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to collections of information directed at any individuals conducted by, or on behalf of, the Department of State for the purpose of audience research, monitoring, and evaluations, and in connection with the Department’s activities conducted pursuant to—
 (1)the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.);
 (2)the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.);
 (3)section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note); or
 (4)the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).
				(f)Limited exemption to the Privacy Act
 (1)In generalThe Department of State shall maintain, collect, use, and disseminate records (as defined in section 552a(a)(4) of title 5, United States Code) for research and data analysis of communications related to public diplomacy efforts intended for foreign audiences.
 (2)ConditionsResearch and data analysis under paragraph (1) shall be— (A)reasonably tailored to meet the purposes of this subsection; and
 (B)carried out with due regard for privacy and civil liberties guidance and oversight.
					(g)United States Advisory Commission on Public Diplomacy
 (1)Subcommittee for research and evaluationThe United States Advisory Commission on Public Diplomacy shall establish a Subcommittee for Research and Evaluation to monitor and advise regarding the research and evaluation activities of the Department of State and the United States Agency for Global Media.
 (2)ReportThe Subcommittee for Research and Evaluation established pursuant to paragraph (1) shall submit an annual report to Congress in conjunction with the Commission on Public Diplomacy’s Comprehensive Annual Report on the performance of the Department and the United States Agency for Global Media in carrying out research and evaluations of their respective public diplomacy programming.
 7.Permanent reauthorization of the United States Advisory Commission on Public DiplomacySection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended—
 (1)in the section heading, by striking Sunset and inserting Continuation; and (2)by striking until October 1, 2020.
			8.Reporting requirements
 (a)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Appropriations of the House of Representatives. (b)Report on United States Agency for Global Media employees suspended or placed on administrative leave (1)In generalNot later than 30 days after the date of the enactment of this Act and every 90 days thereafter, the Chief Executive Officer of the United States Agency for Global Media shall brief, or submit a report to, the appropriate congressional committees on any employee of the Agency or Agency Grantee Network who has been suspended or placed on administrative leave for more than 45 days without a formal disciplinary determination for writing or approving content in programming inconsistent with the Agency’s mission to inform, engage, and connect people around the world in support of freedom and democracy.
 (2)Additional informationThe briefing or report required under paragraph (1) shall include information regarding— (A)the suspended employee’s employment status; and
 (B)the reasons for the Agency’s failure to make a formal disciplinary determination. (c)Annual report (1)Threats to journalistsThe United States Agency For Global Media should continue to highlight, in its annual report, threats to journalists around the world, including a comprehensive list of restrictions imposed by foreign governments on the activities of networks and grantees of the Agency, including intimidation, harassment, and arrests of journalists.
 (2)AvailabilityThe report referred to in paragraph (1)— (A)should be submitted to the appropriate congressional committees; and
 (B)should continue to be made publicly available. (3)Press freedomThe Department of State should continue to stress to foreign governments that press freedom is—
 (A)a key component of democratic governance; and (B)an important priority of United States foreign policy.November 28, 2018Reported with an amendment